*677
ORDER

PER CURIAM.
James E. Davis (Movant) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant alleges that the motion court clearly erred in denying his claims that his plea counsel rendered ineffective assistance by: (1) failing to investigate and call two eyewitnesses who would have provided a viable defense; and (2) failing to notify the court that several members of the jury saw Movant in shackles during trial.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).